Citation Nr: 0817149	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  02-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2003, 
for the award of service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left thigh shell fragment wound residuals with 
femoral nerve injury and peripheral neuropathy, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's right upper back shell fragment wound 
residuals.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which 
recharacterized the veteran's left thigh shell fragment wound 
residuals as chronic left thigh shell fragment wound 
residuals with femoral nerve injury, peripheral neuropathy, 
myositis, and scar residuals; denied an increased evaluation 
for that disability; and denied an increased evaluation for 
his right upper back shell fragment wound residuals.  In 
October 2001, the veteran submitted a notice of disagreement 
(NOD).  In April 2002, the RO issued a statement of the case 
(SOC) to the veteran and his accredited representative.  In 
May 2002, the veteran submitted an Appeal to the Board (VA 
Form 9).  

In May 2003, the RO, in pertinent part, tacitly determined 
that the veteran had reopened his claim of entitlement to 
service connection for a chronic psychiatric disorder to 
include post-traumatic stress disorder (PTSD); granted 
service connection for chronic PTSD; assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of March 24, 2003.  In June 2003, the veteran submitted a NOD 
with both the evaluation and the effective date assigned for 
his PTSD.  In July 2003, the RO, in pertinent part, 
determined that the June 2, 1998, Department of Veterans 
Affairs (VA) rating decision denying service connection for 
chronic PTSD was not clearly and unmistakably erroneous.  In 
July 2003, the veteran submitted a NOD with the July 2003 RO 
decision.  In July 2004, the Board remanded the veteran's 
appeal to the RO for additional action.  

In June 2005, the RO, in pertinent part, recharacterized the 
veteran's left thigh shell fragment wound residuals as left 
thigh shell fragment wound residuals with femoral nerve 
injury, peripheral neuropathy and scar residuals evaluated as 
40 percent disabling.  In January 2006, the RO issued a SOC 
to the veteran and his accredited representative which 
addressed the issues of an initial evaluation in excess of 30 
percent and an earlier effective date for the award of 
service connection for chronic PTSD.  In February 2006, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
denial of both an initial evaluation in excess of 30 percent 
and an earlier effective date for his chronic PTSD.  In July 
2006, the Board denied an initial evaluation in excess of 30 
percent for the veteran's chronic PTSD and remanded the 
issues of an effective date prior to March 24, 2003, for the 
award of service connection for chronic PTSD; whether the 
June 2, 1998, VA rating decision denying service connection 
for chronic PTSD were clearly and unmistakably erroneous; and 
increased evaluations for the veteran's left thigh shell 
fragment wound residuals with femoral nerve injury and 
peripheral neuropathy and his right upper back shell fragment 
wound residuals to the RO for additional action which 
included issuing a SOC to the veteran and his accredited 
representative which addressed the issue of whether the June 
2, 1998, VA rating decision denying service connection for 
chronic PTSD were clearly and unmistakably erroneous.  

In September 2007, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
whether the June 2, 1998, VA rating decision denying service 
connection for chronic PTSD were clearly and unmistakably 
erroneous.  

The Board observes that the veteran has not submitted a 
timely substantive appeal from the July 2003 RO determination 
that the June 2, 1998, VA rating decision denying service 
connection for chronic PTSD was not clearly and unmistakably 
erroneous.  Therefore, the issue is not on appeal and will 
not be addressed below.  


FINDINGS OF FACT

1.  In June 1999, the Board determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and denied the claim.  The veteran was provided with a 
copy of the Board decision.  

2.  The veteran's March 2003 application to reopen his claim 
for service connection for a chronic psychiatric disorder to 
include PTSD was received by the RO on March 24, 2003.  

3.  The veteran was initially diagnosed with chronic PTSD 
secondary to his Korean War combat experiences in April 2003.  

4.  The provisions of 38 C.F.R. § 4.118 (2002) are more 
favorable to the veteran's claims for increased evaluations 
than the amended version.  

5.  The veteran's left thigh shell fragment wound residuals 
have been objectively shown to be manifested by no more than 
a well-healed and asymptomatic scar measuring 4 centimeters 
by 1 centimeter; slight left Muscle Group XIV injury; left 
femoral nerve injury; intact left thigh sensation; and 4/5 
left quadriceps muscle strength.  

6.  The veteran's right upper back shell fragment wound 
residuals have been objectively shown to be manifested by no 
more than a well-healed scar measuring 4 centimeters by 1 
centimeter; slight Muscle Group XX injury; and essentially no 
associated functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 24, 
2003, for the award of service connection for chronic PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) 
(West 2002) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.326(a), 3.400(q) (2007).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's left thigh shell fragment wound residuals 
with femoral nerve injury and peripheral neuropathy, to 
include a separate compensable evaluation for his scar 
residuals, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.40, 4.45, 4.55, 4.56, 4.71a, 4.124a, 
Diagnostic Codes 5314, 8526 (2007).  

3.  The criteria for a compensable evaluation for the 
veteran's right upper back shell fragment wound residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002) (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.40, 4.45, 4.55, 4.56, 4.71a, 
Diagnostic Code 5322 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in March 2001, April 2003, August 
2003, August 2004, January 2005, and July 2007 which informed 
the veteran of the evidence generally needed to support a 
claim of entitlement to service connection, a claim for an 
increased evaluation, the assignment of an evaluation and 
effective date of an initial award of service connection, and 
the assignment of an effective date for an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran's appeal was remanded to the RO for 
additional action.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


II.  Chronic PTSD

A.  Historical Review

The veteran's service medical records are not of record.  
They were apparently destroyed in the 1973 fire at the 
National Personnel Record Center.  The veteran's service 
personnel records indicate that he sustained a right upper 
shoulder shell fragment wound.  A record from the Office of 
the Surgeon General, Department of the Army (SGO) indicates 
that the veteran sustained a July 1953 thigh shell fragment 
wound and was diagnosed with combat exhaustion.  

In June 1999, the Board determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and denied the claim.  The veteran was provided with a 
copy of the Board decision.

In March 2003, the veteran submitted an application to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  The veteran's 
application was received by the RO on March 24, 2003.  

The report of an April 2003 VA psychiatric examination 
indicates that the veteran was diagnosed with chronic PTSD 
secondary to his Korean War combat experiences.  In May 2003, 
the RO granted service connection for chronic PTSD; assigned 
a 30 percent evaluation for that disability; and effectuated 
the award as of March 24, 2003.  

B.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1) (West 2002).

Title 38 of the Code of Federal Regulations (2007) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2007).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).  

In his June 2003 notice of disagreement, the veteran advanced 
that an effective date of June 2, 1998, was warranted for the 
award of service connection for chronic PTSD as he met all 
the criteria for such a diagnosis at that time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's initial claim for service connection for PTSD was 
denied by the Board in June 1999.  The veteran subsequently 
sought to reopen his claim in March 2003.  His application to 
reopen was received by the RO on March 24, 2003.  The first 
clinical documentation of record of chronic PTSD is the April 
30, 2003, VA examination diagnosis.  As the award of service 
connection for chronic PTSD was effectuated as of March 24, 
2003, a date prior to April 30, 2003, diagnosis of chronic 
PTSD, the Board finds that an earlier effective date is not 
warranted.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).  


II.  Left Thigh Shell Fragment Wound Residuals

A.  Historical Review

The veteran's service medical records are not of record. They 
were apparently destroyed in the 1973 fire at the National 
Personnel Record Center.  The SGO documentation indicates 
that the veteran sustained a July 1953 thigh shell fragment 
wound.  The report of an April 1994 VA examination for 
compensation purposes states that the veteran exhibited a 
left anterior thigh scar which measured 3 centimeters by .3 
centimeters.  In June 1994, the RO granted service connection 
for left thigh shell fragment wound scar residuals and 
assigned a noncompensable evaluation for that disability.  

The report of an October 1996 VA examination for compensation 
purposes notes that the veteran had a history of a left thigh 
shell fragment wound; the subsequent development of a lipoma 
directly over the left thigh shell fragment wound residuals; 
and a 1993 surgical excision of the lipoma.  The veteran was 
diagnosed with left lower extremity axonal demyelineating 
peripheral neuropathy and left quadriceps atrophy with 
possible partial femoral neuropathy.  The examiner commented 
that the femoral nerve damage could have been caused by the 
veteran's lipoma excision.  In June 1998, the VA 
recharacterized the veteran's left thigh shell fragment wound 
residuals as left thigh shell fragment wound residuals with 
scarring, axonal demyelinating peripheral neuropathy, 
myositis, and femoral nerve injury; assigned a 40 percent 
evaluation for that disability; and effectuated the award as 
of August 23. 1994.  In June 1999, the Board granted a 10 
percent evaluation for the veteran's left thigh shell 
fragment wound residuals for the period prior to August 23, 
1994.  

In September 2001, the RO recharacterized the veteran's left 
thigh shell fragment wound residuals as chronic left thigh 
shell fragment wound residuals with femoral nerve injury, 
peripheral neuropathy, myositis, and scar residuals.  In June 
2005, the RO recharacterized the veteran's left thigh shell 
fragment wound residuals as left thigh shell fragment wound 
residuals with femoral nerve injury, peripheral neuropathy 
and scar residuals.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
anterior crural (femoral) nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 30 percent 
evaluation requires severe incomplete paralysis.  A 40 
percent evaluation requires complete paralysis of the 
quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526 (2007).  

A noncompensable disability evaluation is warranted for 
slight injury to Muscle Group XIV (the anterior thigh group: 
(1) sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris).  A 10 percent evaluation requires moderate 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5314 (2007).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2007) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

The provisions of 38 C.F.R. § 4.55(a) (2007) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The regulation directs, that:

  (a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for a superficial, poorly nourished scar with 
repeated ulcerations. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A 10 percent evaluation was warranted for a 
superficial scar which was tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could be evaluated on the basis of any 
associated limitation of function of the body part which they 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to symptomatic superficial scars and other skin disabilities.  
Scars on areas of the body other than the head, the face, or 
the neck that are superficial; do not limited motion; and 
involve area or areas exceeding 144 square inches (929 square 
centimeters) warrant assignment of a 10 percent evaluation.  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2007).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  An unstable 
superficial scar warrants a 10 percent evaluation.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  A superficial scar 
which is painful on examination warrants a 10 percent 
evaluation. A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  Other scars are rated based upon 
limitation of function of the affected part. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  

The veteran's claim was received by the RO on May 23, 2000.  
The Board finds that the prior version of 38 C.F.R. § 4.118 
is more favorable to the veteran in as much as it provides 
for compensable evaluations for smaller scars associated with 
penetrating wounds.  Therefore, the Board will utilize the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002) in determining the veteran's entitlement to a 
separate compensable evaluation or evaluations.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At a December 2000 VA examination for compensation purposes, 
the veteran complained of left thigh muscle weakness, 
numbness, and pain.  The veteran was observed to wear a left 
knee brace.  On examination, the veteran exhibited a full 
range of motion of the left lower extremity; slightly 
diminished left lower extremity motor function; normal 
sensory function; a well-healed scar; and no tissue loss.  
The veteran was diagnosed with a well-healed left thigh shell 
fragment wound scar, peripheral neuropathy with myositis, and 
femoral nerve injury.  A January 2001 VA electromyographic 
study of the left lower extremity revealed findings 
consistent with left femoral neuropathy distal to the left 
thigh and mild peripheral neuropathy.  

A May 2002 VA treatment record states that the veteran 
complained of chronic left leg pain; progressive left leg 
weakness; and left leg cramping of three weeks' duration.  He 
reported that he wore a left knee brace and had fallen during 
the prior week when getting out of the shower.  Treating VA 
medical personnel observed that the veteran walked with a 
slight limp; wore a left knee brace; and exhibited 4/5 left 
lower extremity motor strength.  Impressions of left leg 
weakness and cramps were advanced.  

A June 2002 VA physical therapy treatment record notes that 
the veteran complained of left leg weakness.  On examination, 
the veteran exhibited a well-healed and non-adherent scar 
over the left anterior thigh; left hip, knee, and ankle 
ranges of motion "within normal limits" with pain on forced 
motion; and reduced left lower extremity muscle strength.  An 
impression of generalized left lower extremity weakness was 
advanced.  
At an October 2003 VA examination for compensation purposes, 
the veteran complained of left leg weakness.  He was reported 
to have sustained a July 2003 cerebrovascular accident.  His 
claims files were not available for review.  The veteran was 
observed to walk with the use of a walker.  The examiner 
commented that the veteran exhibited a "shrapnel wound of 
the left lower extremity with some atrophy and weakness with 
some sensory deficit secondary to femoral nerve injury 
although it was really not well documented on today's exam or 
when the patient was admitted to the hospital for a stroke."  

A September 2004 written statement from the veteran's 
accredited representative states that the veteran experienced 
leg weakness; lower extremity numbness, and balance 
difficulties.  The veteran was reported to use a walker for 
ambulation.  

At a February 2005 VA examination for compensation purposes, 
the veteran complained of bilateral lower extremity weakness.  
He reported that he had suffered two cerebrovascular 
accidents.  The VA examiner observed that "currently there 
is no evidence of any femoral nerve injury or any myositis at 
present."  He further stated that an electromyographic (EMG) 
study was ordered and "shows no evidence of axonal 
polyneuropathy."  A March 2005 VA EMG report relates that 
"this study shows electrophysiologic evidence of axonal 
(sensory>motor) polyneuropathy."  

At an April 2007 VA examination for compensation purposes, 
the veteran complained of bilateral lower extremity weakness.  
He was reported to walk with the aid of wheeled walker.  On 
examination of the left lower extremity, the veteran 
exhibited a slightly indented and well-healed 2.5 
centimeter-long scar; left thigh atrophy as compared to the 
right; intact left thigh sensation; and 4/5 left quadriceps 
muscle strength.  The examiner commented that:

Lipoma removal wound left thigh, slightly 
indented.  No shrapnel wound scar present 
left thigh.  There is atrophy of the left 
thigh.  There is weakness of the left 
quadracep (sic).  (This is Muscle Group 
XIV).  There is pain [with] use of [left 
lower extremity] but this is not 
[secondary] wound from shrapnel.  
The veteran's left thigh disability has been shown to be 
objectively manifested by no more than a well-healed and 
asymptomatic scar measuring 4 centimeters by 1 centimeter; 
slight left Muscle Group XIV injury; left femoral nerve 
injury; intact left thigh sensation; and 4/5 left quadriceps 
muscle strength.  In additional to his service-connected left 
thigh disability, the veteran suffers from multiple 
cerebrovascular accident residuals and diabetes mellitus 
which affect his lower extremity neurological function.  
Indeed, the reports of the multiple VA examination for 
compensation purposes reflect that the veteran's 
service-connected left thigh disability alone is productive 
of no more than slight functional impairment.  A 40 percent 
evaluation is currently in effect for the veteran's femoral 
nerve impairment under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  That is the maximum schedular 
evaluation for left femoral nerve paralysis.  As both the 
left femoral nerve and Muscle Group XX affect the left thigh 
and do not involve entirely different functions, a separate 
evaluation under the provisions of Diagnostic Code 5322 may 
not be assigned.  38 C.F.R. § 4.55(a) (2007).  

In the absence of a symptomatic scar, the Board finds that a 
separate compensable evaluation is not warranted for the 
veteran's left thigh shell fragment wound scar residuals.  A 
separate compensable evaluation is not warranted at any time 
during the relevant period.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  

The veteran's left thigh shell fragment wound residuals fall 
squarely within the relevant diagnostic criteria.  Therefore, 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  


III.  Right Upper Back Shell Fragment Wound Residuals

A.  Historical Review

The veteran's service medical documentation is not of record.  
His November 1954 Report of Separation from the Armed Forces 
of the United States (DD Form-214) indicates that the veteran 
sustained a left upper back shell fragment wound.  The report 
of the April 1994 VA examination for compensation purposes 
states that the veteran exhibited a hyperpigmented right back 
scar which measured 4 centimeters by 1 centimeters.  In June 
1994, the RO granted service connection for right upper back 
shell fragment wound scar residuals and assigned a 
noncompensable evaluation for that disability.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for slight injury of 
Muscle Group XX (spinal muscles of the cervical and thoracic 
region).  A 10 percent evaluation requires moderate injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5320 (2007).  

The veteran's claim was received by the RO on May 23, 2000.  
The Board finds that the provisions of 38 C.F.R. § 4.118 
(2002) are more favorable to the veteran than the amended 
version of the regulation in as much as they provide for 
compensable evaluations for smaller scars associated with 
penetrating wounds.  Therefore, the Board will utilize the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002) in determining the veteran's entitlement to a 
compensable evaluation.  

At the August 2000 VA examination for compensation purposes, 
the veteran complained of occasional back pain.  On 
examination of the back, the veteran exhibited a well-healed 
and non-depressed four centimeter-long scar with no 
associated tissue loss or limitation of function.  The 
veteran was diagnosed with a well-healed right upper back 
scar.  

At the October 2003 VA examination for compensation purposes, 
the veteran was diagnosed with "shrapnel wound right 
posterior chest, no sequelae at present."  

At the February 2005 VA examination for compensation 
purposes, the veteran denied any current right back shell 
fragment wound residual symptoms.  On examination, the 
veteran exhibited a well-healed right back scar.  The veteran 
was diagnosed with "shrapnel wound right back, not 
symptomatic."  
At the April 2007 VA examination for compensation purposes, 
the veteran denied experiencing current right upper back 
pain.  On examination, the veteran exhibited a well-healed 
right upper back scar which measured 4 centimeters by 1 
centimeter with no associated tissue loss or loss of 
function.  The examiner observed that:

Shell fragment wound right posterior 
thorax with no muscle loss, no tissue 
loss.  The scar is freely movable 
nonadherent and nontender.  There is no 
damage to any muscle group, nerve group 
or joint caused by this scar.  (Muscle 
Group XX).  The veteran does have pain 
[with] use of shoulders but this is not 
due to wounds.  

The veteran's right upper back shell fragment wound residuals 
have been shown to be essentially superficial in nature and 
to be manifested by no more than a well-healed scar measuring 
4 centimeters by 1 centimeter; slight Muscle Group XX injury; 
and essentially no associated functional impairment.  The 
veteran suffers from a nonservice-connected low back 
disability to which he attributes his chronic back 
symptomatology.  In the absence of objective evidence of 
either a symptomatic scar or moderate Muscle Group XX injury, 
the Board finds that a compensable evaluation is not 
warranted for the veteran's right upper back shell fragment 
wound residuals.  A compensable evaluation is not warranted 
at any time during the relevant period.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5322 (2007).  The veteran's right upper back shell 
fragment wound residuals fall squarely within the relevant 
diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

An effective date prior to prior to March 24, 2003, for the 
award of service connection for chronic PTSD is denied.  

An increased evaluation for the veteran's left thigh shell 
fragment wound residuals with femoral nerve injury and 
peripheral neuropathy, to include a separate compensable 
evaluation for his scar residuals, is denied.  

A compensable evaluation for the veteran's right upper back 
shell fragment wound residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


